               Case 3:20-cv-01609-AC    Document 22       Filed 04/09/21     Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




AYANNA EDWARDS,

                   Plaintiff,
          V.
                                                                            No. 3:20-cv-01609-AC
WALMART INC., a Delaware corporation,
and JANE DOE, an individual,                                              OPINION AND ORDER

                   Defendants.


MOSMAN,J.,

          On February 19, 2021, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F. & R.) [ECF 20]. Judge Acosta recommended that I grant Plaintiffs Motion

to Remand to State Court [ECF 11]. No objections were filed. Upon review, I agree with Judge

Acosta.

                                          DISCUSSION

          The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

1 - OPINION AND ORDER
         Case 3:20-cv-01609-AC          Document 22       Filed 04/09/21     Page 2 of 2




the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Acosta's findings and recommendation and I ADOPT

the F. & R. [ECF 20]. I GRANT Plaintiffs Motion to Remand to State Court [ECF 11] and

remand this case to the Circuit Court of the State of Oregon for the County of Multnomah.

       IT IS SO ORDERED.

       DATED this




                                                              United States District Judge




2 - OPINION AND ORDER
